Citation Nr: 1456667	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-33 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in April 2010 (right knee, right ankle, left ankle) and August 2010 (PTSD) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his signed VA Form 9 dated November 2012, the Veteran requested a Board hearing in connection with the issue of entitlement to service connection for PTSD.  In a December 2014 statement, the Veteran's representative withdrew the request for a hearing.  38 C.F.R. § 20.704 (e) (2014).

Because the record contains a diagnosis of a psychiatric disability other than PTSD, the Board recharacterized the issue as entitlement to service connection for an acquired psychiatric disability to include PTSD, on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a left ankle disability, and entitlement to service connection for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has current diagnoses of PTSD and adjustment disorder related to a corroborated in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD and adjustment disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., the grant of service connection for an acquired psychiatric disability, diagnosed as PTSD and adjustment disorder, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), the diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The evidence necessary to establish the occurrence of a stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

If the VA determines that the Veteran did not engage in combat, his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible, supporting evidence that corroborates his testimony or statements.  Id.  


If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  

With respect to the evidence of a current disability, the Board recognizes that the medical evidence of record is conflicting as to whether the Veteran has a current diagnosis of PTSD.  

An August 2010 VA PTSD examination report indicated that the Veteran's claims folder was reviewed.  The examiner interviewed the Veteran, reviewed the claims folder, and noted that there was "no record of a diagnosis of or treatment for PTSD prior to the submission of the current disability claim on 08/17/09."  The examiner stated that the VA healthcare records included a recent diagnosis of PTSD based "predominantly on his subjective report of symptoms" with no objective assessment of symptoms or response style conducted, as is customary in a clinical as opposed to a medicolegal context.  The examiner explained that PTSD was not diagnosed on current examination because the Veteran's mental health history and results of objective testing did not conform to the "DSM-IV guidelines" for a diagnosis of PTSD in the context of an external incentive.    

In contrast, the VA medical treatment records include numerous diagnoses of PTSD.  The diagnoses were provided by Linda Lancaster, M.D., who is identified as a Board certified psychiatrist.  In a July 2010 VA medical treatment record, she discussed the Veteran's symptoms and stated that the Veteran witnessed traumatic death and injuries to comrades during a live fire training exercise in Germany.  Dr. Lancaster noted that the Veteran had recollection of the event, nightmares, survivor guilt, hypervigilance, exaggerated startle response, irritability, anxiety, and quick temper.  The Veteran also submitted a May 2014 statement from Dr. Lancaster wherein she explained that the Veteran had the classic symptoms of PTSD.  

In this case, the Board finds that the Veteran has a current diagnosis of PTSD.  In making this determination, the Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may also favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Despite the August 2010 VA examiner's opinion that the Veteran does not have a diagnosis of PTSD, the examiner appeared to discount the diagnoses of PTSD in the VA medical treatment records because there was no "objective assessment" of symptoms.  However, generally, mental health care professionals are presumed to know and take into account the criteria in diagnosing PTSD and such diagnoses are presumed to conform to the DSM-IV criteria.  See Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).  Again, Dr. Lancaster is identified as a psychiatrist and; therefore, is presumed to know the DSM criteria.  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD.  

Next, the Board must address whether the Veteran has an in-service stressor.  The Veteran's stressor, as identified in his Statement in Support of Claim for Service Connection for PTSD, was witnessing the death of his friend, J.W., during a training exercise in Germany.  With respect to this particular stressor, it must be supported by credible evidence.  38 C.F.R. § 3.304(f).  The requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of every detail of a claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient).

In a Statement in Support of Claim for Service Connection for PTSD, the Veteran reported that his stressful incident occurred in Grafenwoher, Germany.  He stated that he was assigned to the 1/11th Armored Cavalry Regiment (ACR) from February 1986 to June 1991.  The Veteran explained that the stressful incident occurred during a Combined Live Fire Exercise (COLFEX).  During the exercise, vehicles (M3 Bradley's) were in front of M-1 tanks on a live firing range.  The tanks misidentified the vehicles as targets and fired on them.  The tanks hit two vehicles and killed his friend, J.W.  He stated that this was very difficult because as an observer, he could only watch and there was nothing he could do.  He reported that he woke up in cold sweats screaming at the tanks to stop firing.  The service personnel records show that the Veteran served with TRP A 1/11th ACR in Germany.  A news article was associated with the claims folder-presumably research completed by the AOJ.  The article, published in October 1989, stated that J.W. was killed by friendly fire from an Army M-1 tank on a West German military range.  It was noted that the J.W. died on August [redacted], 1988.  

In light of the above evidence, to include the service personnel records and news article, the Board finds that the Veteran's stressor has been corroborated by credible, supporting evidence.  See also Suozzi v. Brown, supra.

The remaining question is whether the Veteran's PTSD is related to his in-service stressor.  In this respect, the July 2010 VA medical treatment record, authored by Dr. Lancaster, discussed the Veteran's stressor of witnessing "traumatic death" and injuries to comrades during live fire training exercise in Germany.  Following the interview with the Veteran and a mental status examination, Dr. Lancaster listed an Axis I diagnosis of PTSD.  The Board finds that that the July 2010 VA medical treatment record strongly suggests a relationship between the diagnosis of PTSD and the Veteran's in-service stressor.  The Board assigns great probative value to the record due to Dr. Lancaster's expertise as a psychiatrist, her discussion of the corroborated in-service stressor, i.e., death of a comrade during a live fire training exercise, and assessment of PTSD following discussion of the stressor and mental status examination of the Veteran.  Therefore, service connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In addition to PTSD, the Veteran is shown to have a diagnosis of adjustment disorder.  Due to the overlapping symptoms and Dr. Lancaster's discussion of the Veteran's in-service stressor and subsequent diagnoses of adjustment disorder and PTSD, the Board will not differentiate between the symptoms and grant service connection for PTSD and adjustment disorder.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  

Finally, the Board recognizes the Veteran's statements that his DD Form 214 mischaracterizes his period of active service.  The DD Form 214 appears to be inaccurate as it shows "0" months of foreign service.  As discussed above, the service personnel records confirm the Veteran's foreign service in Germany.  The correction of military personnel records is not within the Board's purview, but the Veteran is encouraged to seek correction of his records though another channel such as the Army Board for Correction of Military Records (ABCMR).


ORDER

Entitlement to service connection for PTSD and adjustment disorder is granted.
	

REMAND

The Board finds that the Veteran must be provided new VA examinations with respect to his claims for service connection for a right knee disability, left ankle disability, and right ankle disability.  38 C.F.R. § 3.159 (c)(4) (2014).  

In this respect, the Veteran was provided a VA joints examination in March 2010.  The Veteran reported that he injured his right knee in 1988 during active service.  He sought medical attention and was found to have a fractured patella and a septic joint.  Concerning his ankles, the Veteran stated that he had frequent sprains of the ankles as well as a left ankle fracture.  The VA examiner indicated that the x-rays were negative for the right knee and left ankle.  Under the section entitled "Diagnoses," the examiner stated that there was no objective evidence of left ankle fracture residuals and no objective evidence of right knee fracture residuals.  However, review of subsequent VA medical treatment records show a diagnosis of degenerative joint disease of both knees, an April 2012 x-ray impression of a large loose body within the right femorotibial joint, and a diagnosis of mild degenerative changes of the ankles.  While the service medical treatment records do not reflect treatment for the Veteran's reported injuries to the right knee and ankles, the June 1991 separation report of medical history shows that the Veteran reported a fracture to his right knee in 1988 and a fracture to the left ankle in 1989.  He also indicated that he had foot trouble.  In addition, the Veteran is considered competent to report lay-observable symptoms and his experiences during service.  The Board further observes that the service medical treatment records are quite sparse considering that the Veteran had a period of military service in excess of five years.  As a result, the Board finds that etiological opinions are required.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran reported that he was treated for a fracture of his right knee in 1988.  He stated that he was treated at a military hospital.  While he did not specify whether the treatment was in-patient or out-patient, clinical in-patient records may be stored separately from the Veteran's service treatment records.  As a result, the Veteran should be asked to provide details related to any in-patient treatment at a military hospital so that a request can be made for any available records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) (2014).

A September 2011 VA psychiatry outpatient note indicated that the Veteran stated that he was going to apply for disability benefits from the Social Security Administration ("SSA").  On remand, the AOJ should ask the Veteran whether he applied for SSA benefits with respect to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask whether he applied for SSA disability benefits related to a right knee disability, left ankle disability, and/or right ankle disability.  

If the Veteran indicates the existence of relevant SSA records, contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and the Veteran notified accordingly.  

2.  Contact the Veteran and ask him to provide the dates of treatment, and the name of the military hospital where he was treated, during active service for a right knee injury.  Request any inpatient records identified by the Veteran.   

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his right knee disability, left ankle disability, and right ankle disability.  The claims folder must be made available to the examiner for review and the examiner must state in the examination report that the claims folder has been reviewed.  All indicated tests and studies should be performed.

After an examination of the Veteran and review of the claims folder, respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that any right knee disability was caused by or related to active service?

b.  Is it at least as likely as not (50 percent probability or more) that any left ankle disability was caused by or related to active service?

c.  Is it at least as likely as not (50 percent probability or more) that any right ankle disability was caused by or related to active service?

A clear rationale must be provided for any opinion reached.

4.  When the development requested has been completed and any other development deemed necessary, the issues must be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


